[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           JUNE 12, 2006
                                                        THOMAS K. KAHN
                                                             CLERK
                                        No. 05-14590


                        D. C. Docket No. 04-00186 CV-T-26EAJ

ALL CHILDREN’S HOSPITAL, INC.,
WEST COAST NEONATOLOGY, INC., et al.,

                                                           Plaintiffs-Appellants,

                                            versus

MEDICAL SAVINGS INSURANCE COMPANY,

                                                           Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                       (June 12, 2006)

Before DUBINA, KRAVITCH and JOHN R. GIBSON*, Circuit Judges.

PER CURIAM:

_________________________
*Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
      Plaintiffs/appellants, All Children’s Hospital, Inc. and West Coast

Neonatology, Inc., appeal the district court’s grant of summary judgment to

Medical Savings Insurance Co. (“insurance company”), on plaintiffs’ claims for

breach of contract and declaratory judgment.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment in

favor of the insurance company for the reasons given in the district court’s well-

reasoned order filed on August 3, 2005.

      AFFIRMED.




                                          2